Title: To George Washington from the French National Convention, 22 December 1792
From: French National Convention
To: Washington, George



President of the United States of North-America,
[Paris, 22 December 1792]

“Amidst the storms which buffet our infant liberty, it is a comfort to the French Republic, to have communication with a Republic founded as her own. Our brothers of the United States will no doubt have heard with gladness, the new revolution, which overthrew that last obstacle to our liberty. This revolution was necessary. Royalty was still existing, and in every constitution where it exists there is no true liberty. Kings and equality are incompatible with each other; it is their business to conspire against equality, and against the sovereignty of nations.
“The United States of America will hardly credit it, but the national Convention have acquired proof of it: the support which the ancient French Court had afforded them to recover their Independence, was only the fruit of base speculation; their glory offended its ambitious views, and the Ambassadors bore the criminal orders of stopping the career of their prosperity.
[“]Nay, it is only between free nations that sincere and fraternal treaties can be formed. The liberty which the French Republic wishes to restore to the nations that shall call for her assistance, will not be polluted with similar stains; it shall be pure like herself.
“The immense distance which parts us prevents your taking in this glorious regeneration of Europe, that concern which your principles and past combats reserved to you. Single and alone against the coalition of Kings, we have shewn ourselves worthy of being called your brothers; and the ignominious retreat of their combined armies, Gennappe, Spires, Savoy, Flanders—all these successes ought to call to your remembrance Saratoga, Trenton, and York-Town.
[“]When will the final term of our struggles come? We do not

yet know; but free americans, rely on our courage and perseverance; not a frenchman shall remain, or they shall all be free. Liberty shall become extinct in Europe, or our principles shall triumph every where over the league of despots. They have raised storms against us even in your own hemisphere; they have there excited our Islands to rebellion, but our principles and our arms will finally give them again calm and prosperity. The United States have contributed towards it, by the ample relief they have afforded our Colonies at a moment when France was too remote to give them support. Thanks to you generous americans! it is a debt which the gratitude of the French Republic discharges with heartfelt satisfaction.
“The time is doubtless not far distant when the Colonies, far from being a subject of eternal rivalship and war, will only be a farther tie among nations. The time is not far distant when sound policy shall lay down the basis of commerce, not on exclusive interests, but on the conjoint interests of all, and on the nature of things. It depends on the Congress of the United States to accelerate the happy moment, and the French Republic will eagerly give her concurrence to all the efforts they shall make for rivetting the political and commercial ties of two nations, who can no longer have but one common sentiment, since their principles and interests are the same.”

The President of the National Convention[Marguerite-Elie] Guadet

